Case 8:19-cv-02907-TPB-JSS Document 29 Filed 11/04/20 Page 1 of 3 PageID 119




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

TERRY TINDAL,

       Plaintiff,
v.                                                 Case No. 8:19-cv-2907-T-60JSS

DEFENSE TAX GROUP, INC.;
RELIANCE MEDICAL FINANCE, LLC;
and CHRISTOPHER MARTIN SOLTON

      Defendants.
____________________________________/

             ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on consideration of the report and

recommendation of Julie S. Sneed, United States Magistrate Judge, entered on

September 11, 2020. (Doc. 26). Judge Sneed recommends that Plaintiff Terry

Tindal’s “Motion for Default Judgment” (Doc. 24) be denied without prejudice and that

Plaintiff be given thirty days in which to file an amended motion for default judgment.

On September 24, 2020, Plaintiff filed an objection to the report and recommendation.

(Doc. 27).

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d

732 (11th Cir. 1982). In the absence of specific objections, there is no requirement that

a district judge review factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779

n.9 (11th Cir. 1993), and the court may accept, reject, or modify, in whole or in part, the

findings and recommendations. 28 U.S.C. § 636(b)(1)(C). The district judge reviews
Case 8:19-cv-02907-TPB-JSS Document 29 Filed 11/04/20 Page 2 of 3 PageID 120




legal conclusions de novo, even in the absence of an objection. See Cooper-Houston v.

S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp.

1428, 1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994) (table).

       Upon due consideration of the record, including Judge Sneed’s report and

recommendation, the Court adopts the report and recommendation. The Court agrees

with Judge Sneed’s detailed and well-reasoned factual findings and legal conclusions.

The objection does not provide a basis for rejecting the report and recommendation.1

Consequently, Plaintiff’s “Motion for Default Judgment” (Doc. 24) is denied. However,

Plaintiff may file an amended motion within thirty days that demonstrates service of

process on each defendant.

       Accordingly, it is

       ORDERED, ADJUDGED, and DECREED:

(1)    Judge Sneed’s report and recommendation (Doc. 26) is AFFIRMED and

       ADOPTED and INCORPORATED BY REFERENCE into this Order for all

       purposes, including appellate review.

(2)    Plaintiff’s “Motion for Default Judgment” (Doc. 24) is DENIED WITHOUT

       PREJUDICE.

(3)    Plaintiff is directed to file an amended motion for default judgment,

       demonstrating service of process on each defendant, on or before December 4,


1 Plaintiff in his objection to the report and recommendation submits new evidence not
presented to the magistrate judge – amended affidavits of service. The Court declines to
exercise its discretion to consider this new evidence presented for the first time in Plaintiff’s
objection. See Williams v. McNeil, 557 F.3d 1287, 1292 (11th Cir. 2009) (“The district court
retained the final adjudicative authority and properly exercised its discretion in deciding
whether to consider any new arguments raised by [the plaintiff] in his objections to the
magistrate judge’s report and recommendation.”).


                                          Page 2 of 3
Case 8:19-cv-02907-TPB-JSS Document 29 Filed 11/04/20 Page 3 of 3 PageID 121




      2020.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 4th day of

November, 2020.




                                   TOM BARBER
                                   UNITED STATES DISTRICT JUDGE




                                  Page 3 of 3
